DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-5, 9-14, and 18-27, the cancellation of claims 6-8 and 15-17, and the addition of new claims 28-30.  In regards to claims 3 and 12-14, these claims were amended to recite that the magnetized ferromagnetic material is positioned in a cavity defined or within the door frame.  This is a feature of an unelected and unillustrated embodiment discussed in the specification.  Since applicant elected on April 1, 2020 to pursue Species I: Figures 5 and 6, claims 3 and 12-14 are withdrawn based on this election and based on the original presentation of the claims, which did not include limitations drawn to the door frame having a cavity to receive the magnetized ferromagnetic material.  The examination of claims 1, 2, 4, 5, 9-11, and 18-30 is set forth below.
Claim Objections
Claims 1, 2, 4, 11, 18, 19, and 28 are objected to because of the following informalities:  
In regards to claim 1, line 8, the phrase “a rod” should be changed to “a roller,” and in lines 11, 18, and 22, each instance of the phrase “the rod” should be changed to “the roller.”
In regards to claim 2, line 5, the phrase “engaged with the door strike assembly” should be changed to “engaged with the roller of the door strike assembly” so as to coincide with the amended language of claim 1.
In regards to claim 4, line 2, the phrase “the rod” should be changed to “the roller.”
In regards to claim 11, line 4, the phrase “a rod” should be changed to “a roller” and the phrase “when the door is in a closed position” should be removed, in line 6, the phrase “the rod” should be changed to “the rod based on a position of the locking mechanism relative to the door strike assembly,” in line 8, the phrase “the rod” should be changed to “the roller,” in line 11, the phrase “the latchbolt assembly is located in a position” should be changed to “the locking mechanism is located in the position,” in lines 14 and 19, each instance of the phrase “the latchbolt assembly” should be changed to “the locking mechanism,” in lines 15, 16, and 20, each instance of the phrase “the door strike assembly” should be changed to “the roller,” and in line 17, the capital “W” in “Wherein” should be a lower case “w.”
In regards to claim 18, line 6, the phrase “a rod” should be changed to “a roller,” in line 9, the phrase “the rod” should be changed to “the roller,” and in line 14, the phrase “can be engaged with the door strike assembly” should be changed to “can engage with the roller,” and in line 18, the phrase “the door strike assembly” should be changed to “with the roller.”
In regards to claim 28, line 2, the phrase “the rod” should be changed to “the roller.”
In regards to claim 19, line 4, the phrase “the rod” should be changed to “the roller.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 9-11, and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 11, 18, and 28, it is unclear how the latchbolt engages with “a rod” of the door strike assembly, when it is understood from Paragraph 27 that the 
In regards to claim 11, line 4, the phrase “when the door is in a closed position” suggests that the roller is only offset from the strike frame when the door is in the closed position, when it is understood from the specification that the position of the door does not affect the position of the roller on the strike frame.  The claim will be examined as understood in light of the specification.  See claim objections above.
Claim 11 recites the limitation "the latchbolt assembly" in lines 11, 14, and 19.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification, it is assumed that the latchbolt assembly is equivalent to the locking mechanism recited in lines 2 and 5, and will be examined as such.  See claim objections above.
In regards to claim 11, the relationship between the latchbolt engaging the roller, as recited in lines 5 and 6, and the position of the locking mechanism relative to the door strike assembly, as recited in lines 11, 12, 14, 15, 19, and 20, is unclear from the claim language.  It is understood from the specification that the latchbolt engages the roller based on the position of the locking mechanism relative to the door strike assembly, as recited in lines 11, 12, 14, 15, 19, and 20, and will be examined as such.  See claim objections above.
Allowable Subject Matter
Claims 1, 2, 4, 5, 9-11, and 18-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims have been examined with the language set forth in the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1, 11, and 18, Whitaker et al. (US-7469942) fails to disclose that the magnetized ferromagnetic material is positioned in the cavity defined by the strike frame such that the magnetized ferromagnetic material is located between the back wall and the roller.  The magnetized ferromagnetic material of Whitaker et al. is located above the roller, and does not include a portion that extends so as to be located between the roller and a back wall that is mounted to the door frame.  The examiner can find no motivation to modify the device of Whitaker et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
Response to Arguments
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims and after further review of the specification, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 1, 2021